SEPARATE CONCURRING OPINION.
ROBERTSON, P. J.
This is the first case in which I have deemed section 5425, Revised Statutes of 1900, before us for construction with reference to its penalty feature.
The constitutional amendment of 1884, section 6, has made the last previous ruling of the Supreme Court on any question of law the controlling authority here. Our personal views upon any question of law before us upon which the Supreme Court has spoken can have no binding force. The Constitution has so decreed and I shall be so governed and shall, therefore, content myself with stating that I have read and considered, to the full extent of my ability, *457the case of Boyd v. Railroad, 249 Mo. 110, 115 S. W. 13, together with all of the authorities leading np to and bearing upon it, and have concluded that it holds that said section 5425 limits the penal feature of the recovery therein authorized to the sum of two thousand dollars and that it is, therefore, our duty to and we must hold that the instruction quoted by Farrington, J., is erroneous and that the judgment should be reversed and the cause remanded, unless the plaintiff will cure all errors caused thereby by remitting the amount in excess of two thousand dollars. I, therefore, concur with Farrington, J.